     Case 1:20-cv-00292-JPW-JFS Document 114 Filed 04/06/21 Page 1 of 1




             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
PACE-O-MATIC, INC.,                      :   Civil No. 1:20-CV-00292
                                         :
            Plaintiff,                   :
                                         :
            v.                           :   Judge Jennifer P. Wilson
                                         :
ECKERT, SEAMANS CHERIN &                 :
MELLOTT, LLC,                            :
                                         :
            Defendant.                   :   Magistrate Judge Joseph Saporito, Jr.

                                    ORDER

      AND NOW, on this 6th day of April, 2021, upon consideration of the

appeals filed in this case, Docs. 93, 95, 97, and the memorandum and order of

Magistrate Judge Joseph Saporito, Docs. 87, 88, IT IS ORDERED THAT:

      1. The appeals are GRANTED. (Docs. 93, 95, 97.) Section III. I. of

         Magistrate Judge Saporito’s memorandum and paragraph 4 of Magistrate

         Judge Saporito’s order are REVERSED. (Doc. 87, ¶ 4; Doc. 88,

         pp. 32−42.)

      2. This matter shall be recommitted to Magistrate Judge Saporito for further

         consideration.

                                             s/Jennifer P. Wilson
                                             JENNIFER P. WILSON
                                             United States District Court Judge
                                             Middle District of Pennsylvania
